Citation Nr: 0914521	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  04-17 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than March 4, 1993, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which granted service connection for PTSD 
with an effective date of March 4, 1993.  

This case was before the United States Court of Appeals for 
Veterans Claims (Court), and in a June 2008 memorandum 
decision, the Court remanded the claim for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In light of the memorandum decision and newly submitted 
evidence, the Board finds that a remand is necessary.  The 
memorandum decision noted that the Board, in its decision, 
failed to properly consider or analyze the applicability of 
38 C.F.R. § 3.156(c), and whether proper application of 
§ 3.156(c) would warrant a "retroactive evaluation" of the 
Veteran's PTSD.  

In March 2009, the Veteran's attorney submitted additional 
evidence and argument in support of the Veteran's claim.  
This newly submitted evidence included a statement from the 
Veteran's treating psychiatrist indicating that the Veteran 
had been in consistent VA treatment for PTSD since 1989.  
Upon review of the Veteran's VA medical records and following 
personal interviews with the Veteran, this psychiatrist 
indicated that "it is at least as likely as not that [the 
Veteran] has suffered with consistent symptoms of PTSD since 
March 1989."  He further noted that "it is at least as 
likely as not that [the Veteran] was unable to obtain or 
retain employment from 1989 to 1993 due to his service 
connected PTSD symptomatology and diagnosis."  Neither the 
Veteran, nor his attorney, submitted a waiver of review of 
this new evidence by the agency of original jurisdiction.  
See 38 C.F.R. § 20.1304.  As such, the claim must be remanded 
for the evidence to be considered prior to the Board's final 
appellate decision.

Additionally, the Board finds that there is insufficient 
medical evidence in which to render its decision.  
Specifically, the Board finds that a VA examination for 
review of the Veteran's claims file, including his treatment 
records, is appropriate given the contentions made by the 
Veteran and his attorney.  The Veteran has contended that he 
was unable to obtain and retain employment from the date of 
his initial claim of service connection for PTSD, March 1989, 
until March 1993, the current effective date; and he has 
experienced PTSD symptomatology since.  As such, the Veteran 
has argued that the effective date of his 100 percent rating 
for PTSD should be as of March 1989 when he filed his initial 
claim for benefits.  Thus, the Board finds that a remand is 
also necessary for a VA examiner to review the Veteran's 
claims file, including a review of the pertinent treatment 
records, and indicate whether the Veteran exhibited PTSD 
symptomatology from March 1989 to March 1993, and whether 
during that time frame he was capable of obtaining and 
retaining employment.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file, including 
all treatment records, should be made 
available to a VA psychiatrist for the 
purposes of obtaining an opinion as to the 
onset of the Veteran's PTSD 
symptomatology.  The psychiatrist should 
review the pertinent records and opine as 
to whether it is at least as likely as not 
that the Veteran experienced PTSD 
symptomatology from March 1989 to March 
1993, and whether he was capable of 
obtaining and retaining employment during 
that time frame.  If the examiner opines 
that the Veteran was incapable of 
obtaining and retaining employment, he or 
she should indicate why the Veteran was 
unable to do so.  All opinions expressed 
must be supported by complete rationale.  

2.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence-including the newly submitted 
evidence dated in March 2009.  If the 
benefit sought is not granted, the Veteran 
and his attorney should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

